DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 and 10-20 have been examined.
	Claim 9 has been cancelled.
	P = paragraph, e.g. p5 = paragraph 5.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Either of the new references, Westover or Yoon, taken individually disclose the limitations of the invention.
Westover discloses a clear description of the proposed invention in at least claim 9; Fig’s 4, 3 and 6, along with the other cited parts of Westover.
Yoon discloses a clear description of the proposed invention in at least p’s 91, 89 and 83; fig’s 2 and 5, along with the other cited parts of Yoon. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a processor operative generate the first navigational route, to compare the first navigational route to the data indicative of the high-risk area, to predict an advanced driving assistance system disengagement event in response to the data indicative of the high-risk area on the first navigational route, to generate the second navigational route in response to the first navigational route including the high-risk area wherein the second navigational route does not include the high-risk area, and coupling the second navigational route to the vehicle controller to initiate control the vehicle along the second navigational route” is unclear.  What state is the vehicle in to begin with?  What is the “disengagement event”?  How is the disengagement event being predicted?  Is the vehicle in a manual mode or an autonomous mode to begin with?  Is the vehicle trying to stay in a certain mode?  If so, which mode?  It seems that the vehicle is trying to avoid a disengagement event?  If that is so, then is the vehicle trying to stay in a manual mode, autonomous mode, or change between the two modes?  Or is the disengagement event entirely a different thing, such as disengaging a brake or a clutch?  The wording of the limitations have to be made clear.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Westover et al. USPAP 2019/0049257.
As per claims 1, 8 and 18, Westover discloses an apparatus/method/driver assistance system comprising: a receiver operative to receive a data indicative of a high-risk area; a vehicle controller for controlling a vehicle in response to an advanced driving assistance system along a first navigational route and a second navigational route (p’s 64-68; claim9, fig’s 1, 4, 3, 6 and 5; p’s 77) ; and figure 6 of Westover discloses:

    PNG
    media_image1.png
    1077
    665
    media_image1.png
    Greyscale

a processor operative generate the first navigational route, to compare the first
navigational route to the data indicative of the high-risk area, to predict an advanced driving assistance system disengagement event in response to the data indicative of the high-risk area on the first navigational route, to generate the second navigational route in response to the first navigational route including the high-risk area wherein the second navigational route does not include the high-risk area, and coupling the second navigational route to the vehicle controller to initiate control the vehicle along the second navigational route (claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 47-55).
Westover discloses via claim 9:
	“generating a plurality of route options based on destination objective data relative to current autonomous vehicle position data; parsing each of the plurality of route options to form a sectional data set; for the each of the plurality of route options: assessing an associated chaos level for each one of the sectional data set; and weighting the associated chaos level for the each one of the sectional data set that includes an elevated chaos level to produce a plurality of weighted chaos levels corresponding to the each one of the section data set; for at least some of the plurality of route options, comparing the weighted chaos level of the each one of the sectional data set for a given route option with an autonomous cooperability metric threshold for the autonomous vehicle, each comparison indicative of whether the autonomous vehicle is capable of maintaining an autonomous mode of operation for the given route option; autonomously selecting a route option of the plurality of route options based on the comparisons such that the autonomous vehicle autonomously reaches a destination defined by the destination objective data; generating autonomous mission description data based on the selected route option; and transmitting the autonomous mission description data for autonomously driving the destination defined by the destination objective data.”
As per claims 2 and 10, Westover discloses wherein the data indicative of the high-risk area includes data indicative of vehicle to vehicle incidents (p 77; claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 47-55, 64-68; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
Paragraph 77 of Westover discloses:
“[0077] Route option data may be based on map layer data, which may be provided responsive to a map layer data request 150 (FIG. 2) by a vehicle control unit 110. The route option data may operate to indicate a chaos level in a mixed autonomous and non-autonomous vehicle environment. As may be appreciated, the greater a chaos level, the lower the autonomous cooperability. Put another way, successful autonomous operation (that is, to achieve a destination) may be a function of addressing various levels of chaos. For example, a third-party collision may produce traffic congestion; however, further factors include whether all lanes are now closed due to the collision and whether the autonomous vehicle will have the capacity to re-route or simply stay on the selected route option until the collision is cleared. In other words, the degree that the artificial intelligence engine has been developed and/or matured may fluctuate among varying autonomous vehicles.”
As per claims 3 and 11, Westover discloses wherein the data indicative of the high-risk area includes a data indicative of the advanced driving assistance system disengagement event (p 13; claim 9; fig’s 4, 3, 6; p’s 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses throughout its disclosure that a level of chaos is measured, if this level might overwhelm the autonomous system of the vehicle, i.e. take the vehicle out of the autonomous mode and into the manual mode, then another route is chosen such that the vehicle can remain in the autonomous mode, which is exactly what the proposed invention is claiming, e.g. Westover discloses via p13:
“autonomous vehicles base route selection on respective chaos levels of each route option, and autonomous cooperability metrics. In other words, the autonomous vehicle may consider its capability to engage the selected route option and achieve the mission objective (that is, the destination) in view of an assessed chaos level of the selected route option. By doing so, an autonomous vehicle may make intelligent route selections that avoid routes having excessive chaos levels that can overwhelm the vehicle's autonomous system.”
As per claim 4, Westover discloses including a transmitter for transmitting the first navigational route via a wireless network and wherein the data indicative of the high-risk area is received in response to the first navigational route (fig 1; claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 1:

    PNG
    media_image2.png
    975
    579
    media_image2.png
    Greyscale

As per claim 5, Westover discloses including a memory for storing a map data and wherein the first navigational route and the second navigational route are generated in response to the map data (fig 3; claim 9; fig’s 4, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 3:

    PNG
    media_image3.png
    997
    583
    media_image3.png
    Greyscale

As per claim 6, Westover discloses wherein a user interface is operative to present an indicator of the high-risk area and an option to the vehicle driver to select the second navigational route or the first navigational route (fig 4; claim 9; fig’s 3, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 4:

    PNG
    media_image4.png
    965
    665
    media_image4.png
    Greyscale

As per claim 13, Westover discloses wherein the indication of the high-risk area is generated in response to pedestrian behavior within the high-risk area (p20, claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via p20:
“[0021] Video sensor devices include associated fields-of-view. In autonomous operation, video sensor devices may provide for blind-spot visual sensing (such as for another vehicle adjacent the vehicle 100) relative to the vehicle user, and/or for forward periphery visual sensing (such as for objects outside the forward view of a vehicle user, such as a pedestrian, cyclist, etc.).”
As per claim 14, Westover discloses wherein the indication of the high-risk area is generated in response to a current event within the high-risk area (fig 4; claim 9; fig’s 3, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 4:

    PNG
    media_image4.png
    965
    665
    media_image4.png
    Greyscale

As per claim 15, Westover discloses wherein the indication of the high-risk area is a geographical region determined by a remote service provider in response to crowdsourced data (p’s 48, 55, 62, 64; fig 3,claim 9; fig’s 4, 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via p62:
“[0062] In general, route condition data 309 (FIG. 3) may be based on map layer data 152, near real-time crowd source data 342, near real-time vehicular metric data 344, and/or historic crowd source data 346. Each of the plurality of route options 420, 422, 424, 426 may include segments shared with one another, as well as segments independent of each other. In this respect, the plurality of route options may be parsed to form a sectional data set for each of the plurality of route options 420, 422, 424, 426. Also, associated chaos levels for each one of the respective sectional data sets may be weighting, such as from W0 (default) to W5, from lowest-to-highest chaos levels. As may be appreciated, further granularity may be defined with additional weighted chaos levels (such as from W0 to W09, etc.).”
As per claim 16, Westover discloses wherein the indication of the high-risk area is a geographical region determined by a remote service provider in response to publicly
available highway safety data (p’s 47-55, claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 4:

    PNG
    media_image4.png
    965
    665
    media_image4.png
    Greyscale

As per claim 17, Westover discloses wherein the second navigational route is generated in response to the high-risk area and a driver behavioral determination (p 13, claim 9; fig’s 4, 3, 6; p’s 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via p13:
“Autonomous vehicle routing based on chaos assessment is provided herein. As an example, multiple route options may be generated based on a destination and current autonomous vehicle position data. Vehicle operators may then select a route option for navigation to the destination. Such selection may be based on subjective vehicle operator criteria or user preferences, such as opting for scenic back roads over interstate freeways, avoiding toll roads, etc. Though a vehicle operator may provide similar selection preferences in autonomous vehicle route selection, autonomous vehicles base route selection on respective chaos levels of each route option, and autonomous cooperability metrics. In other words, the autonomous vehicle may consider its capability to engage the selected route option and achieve the mission objective (that is, the destination) in view of an assessed chaos level of the selected route option. By doing so, an autonomous vehicle may make intelligent route selections that avoid routes having excessive chaos levels that can overwhelm the vehicle's autonomous system.”
As per claim 19, Westover discloses wherein the vehicle controller is configured for controlling the vehicle along the alternative route in response to a user selection of the alternative route via the user interface (p13; fig 4; claim 9; fig’s 3, 6; p’s 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via fig 1:

    PNG
    media_image2.png
    975
    579
    media_image2.png
    Greyscale


As per claims 7, 12 and 20, Westover discloses wherein the processor is further operative for generating a user warning/alert in response to the prediction of the advanced driving assistance system disengagement event and for coupling the user warning/alert to the user interface/display (fig 4; p 41; claim 9; fig’s 3, 6; p’s 13, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via fig 4:

    PNG
    media_image5.png
    784
    664
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westover et al. USPAP 2019/0049257, and further in view of Yoon et al. USPAP 2020/0047,771.
As per claims 1, 8 and 18, Westover discloses an apparatus/method/driver assistance system comprising: a receiver operative to receive a data indicative of a high-risk area; a vehicle controller for controlling a vehicle in response to an advanced driving assistance system along a first navigational route and a second navigational route (p’s 64-68; claim9, fig’s 1, 4, 3, 6 and 5; p’s 77) ; and figure 6 of Westover discloses:

    PNG
    media_image1.png
    1077
    665
    media_image1.png
    Greyscale

a processor operative generate the first navigational route, to compare the first
navigational route to the data indicative of the high-risk area, to predict an advanced driving assistance system disengagement event in response to the data indicative of the high-risk area on the first navigational route, to generate the second navigational route in response to the first navigational route including the high-risk area wherein the second navigational route does not include the high-risk area, and coupling the second navigational route to the vehicle controller to initiate control the vehicle along the second navigational route (claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 47-55).
Westover discloses via claim 9:
	“generating a plurality of route options based on destination objective data relative to current autonomous vehicle position data; parsing each of the plurality of route options to form a sectional data set; for the each of the plurality of route options: assessing an associated chaos level for each one of the sectional data set; and weighting the associated chaos level for the each one of the sectional data set that includes an elevated chaos level to produce a plurality of weighted chaos levels corresponding to the each one of the section data set; for at least some of the plurality of route options, comparing the weighted chaos level of the each one of the sectional data set for a given route option with an autonomous cooperability metric threshold for the autonomous vehicle, each comparison indicative of whether the autonomous vehicle is capable of maintaining an autonomous mode of operation for the given route option; autonomously selecting a route option of the plurality of route options based on the comparisons such that the autonomous vehicle autonomously reaches a destination defined by the destination objective data; generating autonomous mission description data based on the selected route option; and transmitting the autonomous mission description data for autonomously driving the destination defined by the destination objective data.”
Westover discloses all the limitations of the invention, however, arguendo, if Westover is or might be interpreted such that it might not explicitly disclose a second/alternative route, then Yoon discloses a second/alternative route (p’s 91, 89, 83; fig’s 2 and 5; p’s 55, 65, 51 and 80).  If this interpretation is taken, then it would have been obvious to modify Westover to include a second/alternative route such as that taught by Yoon such that when the congestion level of the monitored area 1 is equal to or greater than the second critical value, in operation 508, the electronic device 100 may set a second driving route for bypassing the monitored area 1, as an alternative route. For example, the electronic device 100 may set a second driving route 603 as illustrated in FIG. 6C. In operation 509, the electronic device 100 may provide, to the driving unit of the vehicle A, a third control command for controlling the vehicle A to operate in an autonomous driving mode for driving along the set second driving route 603 (Yoon, p91).
Further, Yoon discloses via p83:  
For example, when nearby vehicles are present at the intersection but do not exceed a certain speed, the electronic device 100 may determine that the congestion level of the monitored area 1 is very high, control the vehicle to be disengaged from the autonomous driving mode and operate in the driver driving mode. When the congestion level of the monitored area 1 is high but the driver requests to maintain the autonomous driving mode, the electronic device 100 may set a driving route not to enter the intersection but to wait until congestion of the intersection is solved.
Further, Yoon discloses via figure 2:

    PNG
    media_image6.png
    868
    729
    media_image6.png
    Greyscale
 

Still further, Yoon discloses via figure 5:

    PNG
    media_image7.png
    707
    939
    media_image7.png
    Greyscale

As per claims 2 and 10, Westover discloses wherein the data indicative of the high-risk area includes data indicative of vehicle to vehicle incidents (p 77; claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 47-55, 64-68; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further,
Paragraph 77 of Westover discloses:
“[0077] Route option data may be based on map layer data, which may be provided responsive to a map layer data request 150 (FIG. 2) by a vehicle control unit 110. The route option data may operate to indicate a chaos level in a mixed autonomous and non-autonomous vehicle environment. As may be appreciated, the greater a chaos level, the lower the autonomous cooperability. Put another way, successful autonomous operation (that is, to achieve a destination) may be a function of addressing various levels of chaos. For example, a third-party collision may produce traffic congestion; however, further factors include whether all lanes are now closed due to the collision and whether the autonomous vehicle will have the capacity to re-route or simply stay on the selected route option until the collision is cleared. In other words, the degree that the artificial intelligence engine has been developed and/or matured may fluctuate among varying autonomous vehicles.”
As per claims 3 and 11, Westover discloses wherein the data indicative of the high-risk area includes a data indicative of the advanced driving assistance system disengagement event (p 13; claim 9; fig’s 4, 3, 6; p’s 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses throughout its disclosure that a level of chaos is measured, if this level might overwhelm the autonomous system of the vehicle, i.e. take the vehicle out of the autonomous mode and into the manual mode, then another route is chosen such that the vehicle can remain in the autonomous mode, which is exactly what the proposed invention is claiming, e.g. Westover discloses via p13:
“autonomous vehicles base route selection on respective chaos levels of each route option, and autonomous cooperability metrics. In other words, the autonomous vehicle may consider its capability to engage the selected route option and achieve the mission objective (that is, the destination) in view of an assessed chaos level of the selected route option. By doing so, an autonomous vehicle may make intelligent route selections that avoid routes having excessive chaos levels that can overwhelm the vehicle's autonomous system.”
As per claim 4, Westover discloses including a transmitter for transmitting the first navigational route via a wireless network and wherein the data indicative of the high-risk area is received in response to the first navigational route (fig 1; claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 1:

    PNG
    media_image2.png
    975
    579
    media_image2.png
    Greyscale

As per claim 5, Westover discloses including a memory for storing a map data and wherein the first navigational route and the second navigational route are generated in response to the map data (fig 3; claim 9; fig’s 4, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 3:

    PNG
    media_image3.png
    997
    583
    media_image3.png
    Greyscale

As per claim 6, Westover discloses wherein a user interface is operative to present an indicator of the high-risk area and an option to the vehicle driver to select the second navigational route or the first navigational route (fig 4; claim 9; fig’s 3, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 4:

    PNG
    media_image4.png
    965
    665
    media_image4.png
    Greyscale

As per claim 13, Westover discloses wherein the indication of the high-risk area is generated in response to pedestrian behavior within the high-risk area (p20, claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via p20:
“[0021] Video sensor devices include associated fields-of-view. In autonomous operation, video sensor devices may provide for blind-spot visual sensing (such as for another vehicle adjacent the vehicle 100) relative to the vehicle user, and/or for forward periphery visual sensing (such as for objects outside the forward view of a vehicle user, such as a pedestrian, cyclist, etc.).”
As per claim 14, Westover discloses wherein the indication of the high-risk area is generated in response to a current event within the high-risk area (fig 4; claim 9; fig’s 3, 6; p’s 13, 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 4:

    PNG
    media_image4.png
    965
    665
    media_image4.png
    Greyscale

As per claim 15, Westover discloses wherein the indication of the high-risk area is a geographical region determined by a remote service provider in response to crowdsourced data (p’s 48, 55, 62, 64; fig 3,claim 9; fig’s 4, 6) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via p62:
“[0062] In general, route condition data 309 (FIG. 3) may be based on map layer data 152, near real-time crowd source data 342, near real-time vehicular metric data 344, and/or historic crowd source data 346. Each of the plurality of route options 420, 422, 424, 426 may include segments shared with one another, as well as segments independent of each other. In this respect, the plurality of route options may be parsed to form a sectional data set for each of the plurality of route options 420, 422, 424, 426. Also, associated chaos levels for each one of the respective sectional data sets may be weighting, such as from W0 (default) to W5, from lowest-to-highest chaos levels. As may be appreciated, further granularity may be defined with additional weighted chaos levels (such as from W0 to W09, etc.).”
As per claim 16, Westover discloses wherein the indication of the high-risk area is a geographical region determined by a remote service provider in response to publicly
available highway safety data (p’s 47-55, claim 9; fig’s 4, 3, 6; p’s 13, 41, 45, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via figure 4:

    PNG
    media_image4.png
    965
    665
    media_image4.png
    Greyscale

As per claim 17, Westover discloses wherein the second navigational route is generated in response to the high-risk area and a driver behavioral determination (p 13, claim 9; fig’s 4, 3, 6; p’s 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via p13:
“Autonomous vehicle routing based on chaos assessment is provided herein. As an example, multiple route options may be generated based on a destination and current autonomous vehicle position data. Vehicle operators may then select a route option for navigation to the destination. Such selection may be based on subjective vehicle operator criteria or user preferences, such as opting for scenic back roads over interstate freeways, avoiding toll roads, etc. Though a vehicle operator may provide similar selection preferences in autonomous vehicle route selection, autonomous vehicles base route selection on respective chaos levels of each route option, and autonomous cooperability metrics. In other words, the autonomous vehicle may consider its capability to engage the selected route option and achieve the mission objective (that is, the destination) in view of an assessed chaos level of the selected route option. By doing so, an autonomous vehicle may make intelligent route selections that avoid routes having excessive chaos levels that can overwhelm the vehicle's autonomous system.”
As per claim 19, Westover discloses wherein the vehicle controller is configured for controlling the vehicle along the alternative route in response to a user selection of the alternative route via the user interface (p13; fig 4; claim 9; fig’s 3, 6; p’s 41, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via fig 1:

    PNG
    media_image2.png
    975
    579
    media_image2.png
    Greyscale


As per claims 7, 12 and 20, Westover discloses wherein the processor is further operative for generating a user warning/alert in response to the prediction of the advanced driving assistance system disengagement event and for coupling the user warning/alert to the user interface/display (fig 4; p 41; claim 9; fig’s 3, 6; p’s 13, 45, 47-55, 64-68, 77; fig’s 5, 1) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Westover discloses via fig 4:

    PNG
    media_image5.png
    784
    664
    media_image5.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan (U.S. patent application publication 2019/0146495) discloses a driver assisting system for a vehicle that is capable of operating in an autonomous drive mode and a manual drive mode is provided. The driver assisting system includes: an autonomous drive apparatus that controls the vehicle during the autonomous drive mode; a navigation apparatus; a detector that obtains information associated with an eagerness of the driver; an eagerness determiner that determines; and a controller that switches between the autonomous drive mode and the manual drive mode. The navigation apparatus is configured to initially suggest an original route, suggest an alternative route, and suggest a fastest route when the vehicle deviates from the original route and the eagerness determiner determines that the driver is in the high eagerness state. The controller is configured to set the autonomous drive mode, maintain the autonomous drive mode, and switch to the manual drive mode. 
Slusar et al. (U.S. patent application publication 2018/0201263) discloses analyzing historical accident information to adjust driving actions of an autonomous vehicle over a travel route in order to avoid accidents which have occurred over the travel route. Historical accident information for the travel route can be analyzed to, for example, determine accident types which occurred over the travel route and determine causes and/or probable causes of the accident types. In response to determining accident types and causes/probable causes of the accident types over the travel route, adjustments can be made to the driving actions planned for the autonomous vehicle over the travel route. In addition, in an embodiment, historical accident information can be used to analyze available travel routes and select a route which presents less risk of accident than others.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667